DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 09/08/2020 is noted.  This amendments cancelled claims 21-72 thus claims 1-20 will be examined herein.

Priority
This application is a 371 of PCT/US2018/061841 filed 11/19/2018 which claims the benefit of 62/588,754 filed 11/20/2017 which claims the benefit of 62/644,331 filed 03/16/2018.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “Described herein…” (line 1) which can be implied and therefore should be omitted.

Claim Objections
Claims 5, 17 and 18 are objected to because of the following informalities:
In reference to claim 5, the claim comprises the language of “pathobiological biological cells” (see line 1) which should instead read, “pathobiological cells.”
In reference to claims 17 and 18, the terms “AI/ML/DL” (see for example line 3 of claim 17) should be expanded to clearly define the acronyms themselves within the claims.  The Examiner notes the specification does define such acronyms (see paragraph 42), thus a 35 USC 112 rejection is NOT made herein, however for clarification purposes the Examiner suggests the incorporate of such language within the claims as well.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” of Figure 3 has been used to designate both “processing” and what seems to be the entire chip hardware architecture of Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 4, 6, 7, 8, 12, 14, 16, 17, 18 and 19, these claims comprise the term “and/or” (see for example lines 4-5 of claim 1) of which the Examiner deems as indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention as the term itself is indefinite.  In particular, the term “and/or” does not definitely signify which of “A and B” or “A or B” it is meant to be interpreted there as.  For example with reference to claim 1, does the Applicant mean to claim, “…the proximate scene including biological cells and substances…” or instead, “…the proximate scene including biological cells or substances…”?  Answer to such a question cannot be determined with the current claim language thus the Examiner requires the 35 USC 112(b) rejection of the claims.  Note, claims 2, 3, 5, 9-11, 13, 15, and 20 depend upon claim 1 and are therefore also at least inherently included in this rejection.  Further as per prior art rejection purposes, the Examiner will interpret such a term “and/or” using its broadest meaning which in this case is the “or” meaning.  In other words, the Examiner will interpret the “scene“ to comprise “biological cells” or “substances.”
In reference to claim 5, this claim further defines “pathobiological cells” as including a “laundry list” of cells and substances however the “list” of elements fails to comprise any “and” or “or” term associated therewith thus failing to particularly point out that which Applicant regards as the invention.  In other words, do the “pathobiological cells” comprise all of the elements in an “and” type combination or can they simply comprise of “at least one” of the listed elements in an “or” type combination of claimed elements?  The Examiner deems the answer to such a question cannot be determined by the current claim language and thus requires this 35 USC 112(b) rejection of the claim.  Note, as per prior art rejection purposes, the Examiner will interpret the claim using its broadest meaning which in this case is combining the limitations with an “or” meaning.  
In reference to claim 20, this claim further defines the “report system” with additional operations however the “list” of operations fails to comprise any “and” or “or” term associated therewith thus failing to particularly point out that which Applicant regards as the invention.  In other words, does the “report system” perform all of the operations forming an “and” type combination or can it simply perform “at least one” of the listed operations in an “or” type combination of claimed elements?  The Examiner deems the answer to such a question cannot be determined by the current claim language and thus requires this 35 USC 112(b) rejection of the claim.  Note, as per prior art rejection purposes, the Examiner will interpret the claim using its broadest meaning which in this case is combining the limitations with an “or” meaning.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenkranz (U.S. Publication 2013/0273524).
In reference to claim 1, Ehrenkranz discloses a system (see paragraphs 5, 6, 40 and Figures 2A-B, 9 wherein Ehrenkranz disclose a system for performing an automated cell count, the system including a testing device having a data collection and data analysis component and a testing apparatus communicatively coupled to the testing device that includes an image sensor and a port configured for performing blood, cell or pathogen count.) comprising:
a data communication subsystem to obtain image-based data from a remote monitoring device, the image-based data from monitoring device being derived from one or more images of a scene proximate to the monitoring device and the proximate scene including biological cells and/or substances therein (see paragraphs 32, 40, 42- 44, 47-48 and Figures 1, 2A-C, 9 wherein Ehrenkranz discloses the testing apparatus being configured as a separate unit that is linked to the device including a port that is designed to allow a prepared blood sample, such as a peripheral blood smear.  Ehrenkranz discloses the testing apparatus comprising an image sensor to collect data from the prepared blood sample.  Ehrenkranz discloses the blood sample prepared on a transparent slide and thus the Examiner interpret interprets image data collected of the slide from Ehrenkranz as equivalent to “a scene proximate to the monitoring device…the proximate scene including biological cells or substances.”);
a biologic detection subsystem to analyze the image-based data and detect a type or class of biological cells and/or substance amongst the in-scene biological cells and/or substances; a report subsystem to report detection of the type of biological cells and/or substances in the scene proximate to the monitoring device (see paragraphs 43-44 and Figures 2A-C, 9 wherein Ehrenkranz discloses the testing device collecting and analyzing the blood sample imaged with the image sensor of the testing apparatus.  Ehrenkranz discloses the testing device performing an automated blood differential counting system configured to count individual cells in at least a portion of the blood sample.  Ehrenkranz discloses the counting system then classifying the cells according to cell type.  Ehrenkranz discloses the testing device comprising a display screen that is used to display data and results.  Note, the Examiner interprets the testing device of Ehrenkranz functionally equivalent to the combination of Applicant’s “data communication subsystem” “biologic detection subsystem” and “report subsystem” especially in view of Applicant’s specification regarding the “system-on-chip” architecture of the invention (See paragraphs 92-95 and Figure 3).).
In reference to claims 2-3 and 11, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz explicitly discloses allowing for the image sensor to capture at least one image of the cell sample (see at least paragraph 13).  The Examiner interprets that utilizing “at least one image” thereby signifies using multiple images of the cell sample (e.g. sequence) and thus inherently, “portions of each of multiple images of the images of the scene proximate to the monitoring device.”
In reference to claims 4-5, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses the counting system then classifying the cells according to cell type (see paragraph 43).  Ehrenkranz discloses further processing of the counting system to perform blood count to determined abnormal blood cells identifying infectious disease pathogens (see at least paragraph 86).
In reference to claim 7, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Since Ehrenkranz discloses the image sensor as a CMOS or CCD sensor directed to capturing “pixels” (see at least paragraph 48), the Examiner interprets the “scene proximate the monitoring device is…” at least “digital.”
In reference to claim 8, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Since Ehrenkranz discloses the blood sample prepared on a transparent slide (see at least paragraphs 32-33), the Examiner interprets the sample “characterized as” at least “physically located on a surface.”
In reference to claim 9, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses the testing device performing an automated blood differential counting system configured to count individual cells in at least a portion of the blood sample (see paragraphs 43-44) therefore, the Examiner interprets such as at least “cells of a multicell biological organism.”  
In reference to claim 10, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Since Ehrenkranz discloses detecting bacteria pathogens in the sample (see at least paragraphs 86-87), the Examiner interprets the cells can be characterized as at least “single-celled organisms.”
In reference to claims 12-13, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses the sensitivity of the image sensor being so high that it is important that ambient light does not leak into the testing apparatus since such could skew results (see at least paragraph 53).  Ehrenkranz also discloses one embodiment which utilizes a cell counting chamber with a fluid reservoir that can be dried by allowing water to evaporate under ambient conditions which include atmospheric pressor or elevated temperatures (see paragraph 10).  Note, it is clear that ambient light or even light generated by the imaging light source (see paragraphs 43-44) are seen equivalent to Applicant’s “abiotic” environmental factor” while the temperature of the blood sample cells itself can be considered a “biotic” “environmental factor.”
In reference to claim 14, Ehrenkranz discloses all of the claim limitations as applied to claim 12 above.  Ehrenkranz discloses the testing device comprising a display screen that is used to display data and results (see paragraph 42).  Note, it is clear that the “environmental factors” are at least inherently “associated” with the results displayed by the display screen in Ehrenkranz since they report the results of entire sample count process which thereby inherently includes at least results of the image sensor and associated “factors.”
In reference to claim 16, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses communicating with an electronic medical records system and database for analysis of the sample, querying a decision support algorithm which uses classes and numbers of cells to support a condition (see paragraphs 65-66).  Ehrenkranz further discloses the results of such can be displayed on a display (see at least paragraphs 75-76).  Note, it is clear that the steps of the claim including “isolate,” “correlate,” “determine” are at least inherently performed by the commination, querying and displaying results performed techniques of Ehrenkranz.
In reference to claim 19, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses the results of the sampling and cell count can be displayed on a display (see at least paragraphs 42-43 and 75-76).  
In reference to claim 20, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Ehrenkranz discloses communicating with an electronic medical records system and database for analysis of the sample and further storing results in a database (see at least paragraphs 65-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. Publication 2013/0273524).
In reference to claim 6, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Although Ehrenkranz discloses utilizing a blood smear on a slide, Ehrenkranz does not necessarily disclose performing the counting system techniques “in situ.”  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modifying at least the image sensor sample capturing techniques in Ehrenkranz to obtain the blood cell samples “in situ” instead of “in a lab” (as described by Applicant’s specification).  Applicant has not disclosed that performing the blood sample imaging techniques “in situ” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques of Ehrenkranz because the exact “location” of sampling performed by the invention is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Ehrenkranz to obtain the invention as specified in claim 6.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. Publication 2013/0273524) and Arini et al. (U.S. Publication 2005/0207633).
In reference to claims 17 and 18, Ehrenkranz discloses all of the claim limitations as applied to claim 1 above.  Although Ehrenkranz does disclose utilizing image data captured from an image sensor (e.g. light captured from the visible spectrum), analyzing the image data and display results, Ehrenkranz does not explicitly disclose providing the image data to a trained biological detection engine being an artificial intelligence, machine learning or deep learning engine.  Arini et al. discloses an apparatus and computer software method to classify images of cells (see paragraph 1).  Arini et al. discloses receiving image data of a cell population from an imaging device (see paragraph 59).  Arini et al. discloses taking measurements from the image data and classifying the cells (see paragraphs 60, 275-277).  Arini et al. explicitly discloses utilizing neural networks and more particularly, trained neural networks to classify the cells in one embodiment (see paragraphs 275-277).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the neural network cell classification techniques of Arini et al. with the cell analysis and reporting techniques of Ehrenkranz in order to perform automatic complex classifications in complex feature spaces (see at least paragraph 275 of Arini et al.).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 15 recites a “closed-type” list of elements necessary to be found in the “environmental factors” of claims 12 from which claim 15 depends directly therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/2/22